MEMORANDUM **
Maria Socorro Delgado Cernas, and her two sons Jorge Omar Quiroz Delgado and Sergio Ivan Quiroz Delgado, petition pro se for review of the Board of Immigration Appeals’ (“Board”) summary affirmance without opinion of an immigration judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Singh v. INS, 362 F.3d 1164, 1168 (9th Cir.2004), and deny the petition for review.
Substantial evidence supports the IJ’s determination that Cernas failed to demonstrate an objectively well-founded fear of persecution supported by credible, direct and specific evidence in the record. See Arriaga-Barrientos v. INS, 937 F.2d 411, 413 (9th Cir.1991). Substantial evidence also supports the IJ’s determination that Cernas failed to meet the more stringent standards required to establish eligibility for withholding of removal or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
Cernas’s contention that the Board was required to state reasons for its summary affirmance of the immigration judge’s decision is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003) (holding that it does not violate due process for the BIA to affirm an immigration judge’s decision without issuing an opinion).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.